Case 19-01123-BFK    Doc 21   Filed 02/05/20 Entered 02/05/20 09:27:55   Desc Main
                              Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
_________________________________
SUSAN COURTNEY,                   Case No. 19-13288-BFK
                                  Chapter 7
            Plaintiff,            Adversary Proceeding No. 19-01123-BFK

v.

GABY A. TOUMA

      Defendant.




                        Plaintiff’s Initial Disclosures under
                         Federal Rule of Civil Procedure 26(a)

            1.     Under Rule 26(a)(1)(A), the names, addresses and telephone
      numbers of each individual likely to have discoverable information that
      Plaintiff may use to support his claims or defenses:

A.    Name:         Susan Courtney
      Address:      c/o Thomas R Breeden
                    Thomas R. Breeden, P.C.
                    10326 Lomond Drive
                    Manassas VA 20109
                    Telephone: (703) 361-9277

                    Has knowledge of all aspects of this matter

B.    Name:         Milan Kolenic
                    400 Wynette Way
                    Columbia, SC 29229
                    Telephone: (803) 765-0260

                    Has knowledge of conversations with GN Auto, information on
                    their website

C.    The Defendant, Gaby A. Touma
D.    Representatives of GN Auto, LLC
Case 19-01123-BFK     Doc 21   Filed 02/05/20 Entered 02/05/20 09:27:55    Desc Main
                               Document     Page 2 of 4



E.      Certain Agents of Gate One Lending & Finance, including but not limited to
        employees and collection agents working for Gate One Lending & Finance.




     2. Under Rule 26(a)(1)(A), the subjects of the discoverable information known
        by the above individuals:

              A.    SUSAN COURTNEY: Plaintiff has knowledge of facts alleged in
                    the pleadings, as well as her damages.

              B.    Unknown Agents of Defendant: Upon receipt of Defendant’s
                    Rule 26(a) disclosures and responses to discovery, Plaintiff may
                    learn the identity of additional agents of Defendant that may
                    elicit testimony to be used by Plaintiff.

              C.    Unknown Agents of GN Auto, LLC: Upon receipt of Defendant’s
                    Rule 26(a) disclosures and responses to discovery, Plaintiff may
                    learn the identity of additional agents of GN Auto, LLC that
                    may elicit testimony to be used by Plaintiff.

              D.    Unknown Agents of Gate One Lending & Finance: Agents GN
              Auto dealt with at Gate One Lending & Finance related to the
              financing for Plaintiff’s vehicle.

              E.    Expert Testimony as Needed: Plaintiff may seek to use expert
                    testimony, but at this time have not retained or consulted with
                    any experts. Plaintiff will supplement this disclosure once an
                    expert has been retained.

              3.     Under Rule 26(a)(1)(B), Plaintiff set forth the following
        categories of documents, data compilations, and tangible items in his
        possession, custody or control that they may use to support his claims or
        defenses:

              1.    Arbitration Award dated October 4, 2017
              2.    Complaint in Fairfax County Case Number 2016-12497
              3.    Courtney’s Arbitration Complaint against Touma and GN Auto,
                    LLC
              4.    Motion to impose judgment (Confirm arbitration award) filed in
                    Fairfax County Case Number 2016-12497
              5.    Virginia Supreme Court’s August 1, 2019 ruling for Record No
                    180643.
Case 19-01123-BFK    Doc 21   Filed 02/05/20 Entered 02/05/20 09:27:55        Desc Main
                              Document     Page 3 of 4



            6.      Advertisement
            7.      Buyers Order
            8.      Retail Installment Contract
            9.      Buyers Guide
            10.     Receipt for Down Payment of Vehicle
            11.     August 17, 2016 letter to GN Auto
            12.     Payoff Quote for Vehicle
            13.     Payment records for Vehicle
            14.     Insurance payments
            15.     Motor Vehicle Dealer Board Records related to March 15, 2017
                    decision on disciplinary action against Gaby Touma
            16.     Loudoun County General District Court Criminal Records
                    related to Gaby Touma’s June 9, 2015 convictions of violating
                    Virginia Code §46.201542
            17.     Loudoun County General District Court Criminal Records
                    related to Gaby Touma’s December 13, 2016 convictions of
                    violating Virginia Code §46.2-1544
            18.     All documents produced by Defendant.



            4.      Under Rule 26(a)(1)(C), Plaintiff produces the following
                    computation of damages claimed, and makes available for
                    inspection and copying under Rule 34 any non-privileged
                    documents or other evidentiary materials on which these
                    computations are based:

                     The Plaintiff seeks $87,062.96, plus interest, as set forth in the
      Arbitration Award dated October 4, 2017, and for such other and further
      relief as this Honorable Court deems appropriate.

            Dated: February 4, 2020


                                                   Respectfully served,

                                                   SUSAN COURTNEY
                                                   By Counsel

            /s/ Thomas R. Breeden
            Thomas R. Breeden, Esq. (VSB #33410)
            THOMAS R. BREEDEN, P.C.
            10326 Lomond Drive
            Manassas, Virginia 20109
            (703) 361-9277 Telephone
Case 19-01123-BFK    Doc 21   Filed 02/05/20 Entered 02/05/20 09:27:55      Desc Main
                              Document     Page 4 of 4



            (703) 337-0441 Facsimile
            trb@tbreedenlaw.com
            Counsel for Plaintiff




                                       Certificate of Service

                  I hereby certify that on February 4, 2020 the Initial Disclosures
      were served by email and via the CM/ECF system to:

            Thomas K. Plofchan, Jr, Esquire
            Jacqueline A. Kramer, Esquire
            Westlake Legal Group 46175 Westlake Drive, # 320
            Sterling, Virginia 20165
            Counsel for Defendant

            Janet M. Melburger
            The Melburger Law Firm, P.C.
            1493 Chain Bridge Road, Suite 201
            McLean, VA 22101-5726
            Trustee

                                                            /s/ Thomas R. Breeden
                                                            Thomas R. Breeden
